Name: EFTA SURVEILLANCE AUTHORITY DECISION No 69/94/COL of 27 June 1994 approving a control programme and laying down additional guarantees for certain fish species destined for Sweden with regard to spring viremia in carp
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-08-04

 Avis juridique important|E1994C0069EFTA SURVEILLANCE AUTHORITY DECISION No 69/94/COL of 27 June 1994 approving a control programme and laying down additional guarantees for certain fish species destined for Sweden with regard to spring viremia in carp Official Journal L 201 , 04/08/1994 P. 0040 - 0041EFTA SURVEILLANCE AUTHORITY DECISION No 69/94/COL of 27 June 1994 approving a control programme and laying down additional guarantees for certain fish species destined for Sweden with regard to spring viremia in carp THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in Point 5 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing the placing on the market of aquaculture animals and products (Council Directive 91/67/EEC; hereinafter referred to as the Aquaculture Act), and in particular Article 12 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) and (e) thereof,Whereas Sweden, as stated in letters dated 15 December 1993 and 29 May 1994, has submitted a control programme for spring viremia of carp in its coastal and continental zones;Whereas the programme fulfils the conditions referred to in Article 12 (1) of the Aquaculture Act;Whereas it is appropriate to propose certain additional guarantees to protect the progress already made, and to ensure that the programme is successfully concluded in Sweden;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which are themselves regarded as free from spring viremia in carp;Whereas the measures provided for are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The control programme for spring viremia of carp (SVC) in Sweden is hereby approved.2. The introduction into Sweden of live fish belonging to the species susceptible to spring viremia in carp listed in Annex A to the Aquaculture Act and of their eggs, not intended for human consumption, shall be subject to the following conditions:2.1 either2.1.1 spring viremia of carp must be a notifiable disease in the region of origin;2.1.2 reports of suspected infection in cyprininds must be immediately investigated by the official services for the region of origin;2.1.3 infected sites in the region of origin must be designated as infected;2.1.4 they shall not come from sites designated as infected by the official services of the region of origin;2.2 or2.2.1 the site of origin must, at the time of year when spring viremia in carp is expected to manifest itself, have been submitted for at least two years to an annual inspection by the official services at the place of origin and laboratory tests for the isolation of the virus must have been carried out;2.2.2 in the case of sites already infected,eitherit must have been submitted for at least 3 years to the tests referred to in 2.2.1, after which period susceptible species certified as being free of the disease are exposed to the population under control for proving the absence of the virus,orits population must have been eliminated and its installations disinfected; in that event, restocking must be carried out using species certifried as being free of the disease;2.2.3 in the sites referred to in 2.2.1 and 2.2.2, all species introduced must originate from a site certified as being free of the disease.2.3 The consignments must be accompanied by a certificate, completed by the official service, certifying that the site of origin complies with the conditions laid down in this Decision.3. Sweden shall submit an annual report of its monitoring of the programme, in particular with regard to on the spot inspections, the sampling procedures followed and the results of the virological testing, including a description of the procedures. This report shall be submitted to the EFTA Surveillance Authority at the latest by 1 April, the following year.4. The conditions laid down in Point 2 shall not apply to introduction into Sweden of fish or eggs from an EFTA State or from a part thereof, which under Article 13 of the Aquaculture Act has been granted additional guarantees corresponding to those provided for in this Decision.5. Sweden shall bring into force the laws, regulations and administrative provisions necessary to comply with the conditions laid down in this Decision by 1 July 1994.6. This Decision shall enter into force on 1 July 1994.7. This Decision is addressed to the EFTA States.8. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ Colleg Member